NUMBER 13-18-00016-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


            IN RE ROSE CRAGO AND JOHN CRAGO,
    INDEPENDENT EXECUTOR OF THE ESTATE OF DAVID CRAGO


                          On Petition for Writ of Mandamus.


                         MEMORANDUM OPINION
              Before Justices Rodriguez, Longoria, and Hinojosa
                      Memorandum Opinion Per Curiam1

        Relators Rose Crago and John Crago, independent executor of the estate of David

Crago, filed a petition for writ of mandamus in the above cause on January 8, 2018.

Through this original proceeding, relators seek a writ of mandamus compelling the

respondent to withdraw a temporary injunction granted on September 22, 2017, or

alternatively, to order the respondent to modify the injunction “to only prohibit the payment


         1 See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in

any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
of Class 8 claims”. See TEX. ESTATES CODE ANN. § 355.102 (West, Westlaw through 2017

1st C.S.) (classifying and providing priority of payment for claims against an estate).

Relators previously filed a similar petition for writ of mandamus regarding the September

22, 2017 temporary injunction; however, this Court denied relief. See In re Crago, No.

13-17-00586-CV, 2017 WL 5505544, at *1 (Tex. App.—Corpus Christi Nov. 16, 2017,

orig. proceeding) (mem. op. per curiam). In the trial court, relators subsequently filed a

motion to withdraw and modify the injunction and two supplements to their motion to

withdraw and modify. After a hearing, the trial court denied relators’ motion to withdraw

and modify, and this original proceeding ensued.

      Mandamus is an extraordinary remedy. In re H.E.B. Grocery Co., 492 S.W.3d 300,

302 (Tex. 2016) (orig. proceeding) (per curiam). To obtain mandamus relief, a relator

must show that the underlying order is void or that the order represents a clear abuse of

discretion and that no adequate appellate remedy exists. See In re Nationwide Ins. Co.,

494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833,

840 (Tex. 1992) (orig. proceeding). An abuse of discretion occurs when a trial court's

ruling is arbitrary and unreasonable or is made without regard for guiding legal principles

or supporting evidence. In re Nationwide Ins. Co. of Am., 494 S.W.3d at 712; Ford Motor

Co. v. Garcia, 363 S.W.3d 573, 578 (Tex. 2012). We determine the adequacy of an

appellate remedy by balancing the benefits of mandamus review against the detriments.

In re Essex Ins. Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig. proceeding); In re Prudential

Ins. Co. of Am., 148 S.W.3d 124, 136 (Tex. 2004) (orig. proceeding). However, when an

order is void, “the relator need not show it did not have an adequate appellate remedy,

and mandamus relief is appropriate.” In re Sw. Bell Tel. Co., 35 S.W.3d 602, 605 (Tex.



                                            2
2000) (orig. proceeding); In re Dickason, 987 S.W.2d 570, 571 (Tex. 1998) (orig.

proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relators have not shown themselves entitled

to the relief sought. Accordingly, we DENY the petition for writ of mandamus. See TEX.

R. APP. P. 52.8(a).

                                                              PER CURIAM

Delivered and filed the
10th day of January, 2018.




                                            3